LAW oFFlcE oF
HAYES & WELSH
199 NoRTH ARRovo GRANDE eLva.. sui're 200

HENDERSCN. NEVADA 89074
(702) 434-3444 FAX (702) 434-3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-CV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 1 of 13

 

 

EISENBERG & BAUM, LLP

Andrew Rozynski, Esq. (NY # 5054465)
Pro Hac Vice to Be Filed

24 Union Square East, Fourth Floor
New York, NY 10003

212-353-8700 (tel.)

212-353-1708 (fax)
arozynski@eandblaw.com

LAW OFFICE OF HAYES & WELSH

Martin L. Welsh, Esq.

(NV Bar No. 8720)

199 N. Arroyo Grande Blvd., Suite 200

Henderson, Nevada 89074

702-434-3444 (tel)

702-434-3739 (fax)

mwelsh@lvlaw.com; valencia@hayesandwelsh.onmicrosoft.com
Counsel for Plaintijf

IN THE UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEVADA
IRVEN WADE,
Plaintiff, Case No
v.
COMPLAINT

UNIVERSITY MEDICAL CENTER OF
SOUTHERN NEVADA AND THE CLARK
COUNTY BOARD OF COUNTY
COMMISSIONERS, a political subdivision of the
State of Nevada,

(Counsel Will comply with
LR IA 11-2 Within 45 days)

DEMAND FOR JURY TRIAL

Defendants.

 

Plaintiff, IRVEN WADE, by and through his undersigned counsel, EISENBERG &
“ BAUM, LLP, files this Complaint against Defendants, UNIVERSITY MEDICAL CENTER OF
SOUTHERN NEVADA AND THE CLARK COUNTY BOARD OF COUNTY

COMMISSIONERS, a political subdivision of the State of Nevada (collectively Defendants),

l 1

 

 

LAw 01=1=1eE oi=
HA¥ES & WELSH
199 NoRrH ARRovo emian aLva., sum-z 200
HENDERSQN, NEVADA 09074
(702) 434-3444 FAx (1021434-3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 2 of 13

and alleges as follows:

PRELIMINARY STATEMENT

 

l. Plaintiff lrven is profoundly deaf and communicates primarily in American Sign
Language (“ASL”), which is his expressed, preferred, and most effective means of
communication His deafness impacted his ability to learn and acquire language from an early
age, and as a result, he has difficulty communicating in English.' Plaintiff is likewise unable to
effectively communicate by reading lips.2 Defendants are a county-wide hospital and a
governmental body overseeing the unincorporated areas of Clark County, Nevada.

2. Defendants both hindered and prevented Plaintiff from benefitting from their
services, and discriminated against Plaintiff unlawfully, on the basis of Plaintiff`s disability of
deafness by refusing to provide the ASL interpreters that Plaintiff required to understand and
participate in his medical care during a procedure and subsequent four-day hospitalization that
Plaintiff underwent in Defendants’ facilities This denial was in spite of Plaintiff’s repeated
requests for an interpreter.

3. Based on Plaintist allegations herein, it is evident that Defendants have failed
to implement policies, procedures, and practices respecting the civil rights and communication

needs of deaf individuals Plaintiff brings this lawsuit to compel Defendants to cease unlawful

 

‘ Due to physical, environmental, and pedagogical factors, many deaf individuals have
difficulty acquiring spoken languages such as English. Indeed, the median reading level of deaf
high school graduates is fourth grade. 'l`his is because many deaf people acquire English as
their second language (after ASL or another form of sign language) well past the critical
developmental period of language acquisition

2 Lip-reading, or the ability to understand the speech of another by watching the speaker’s lips,
is an extremely speculative means of communication and is no substitute for direct
communication through a qualified sign language interpreter. Only a small number of spoken
sounds in aural language are visible, and many of those Words appear identical on the lips.
Even if a primary ASL user were able to determine the sounds appearing on a speaker’s lips, he
or she would still not necessarily understand the English language as English and ASL are
distinct languages with disparate grammatical structures.

2

 

 

LAW oFFicE oF
HAYES & WELSH
199 NoRTi-i ARRoYo GRANoE aLve.. sums 200
HENDERsoN. NEVADA 39074
(7021434-3444 FAx 002) 434-3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 3 of 13

 

discriminatory practices and implement policies and procedures that will ensure effective

‘ communication, full and equal enjoyment, and a meaningful opportunity for deaf individuals to

 

participate in and benefit from Defendants’ health care services.
4. Plaintiff brings this action seeking declaratory, injunctive, and equitable relief;

compensatory damages; and attorneys’ fees and costs to redress Defendants’ unlawful

 

discrimination against Plaintiff on the basis of his disability in violation of Section 1557 of the

l

Patient Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18116.

 

THE PARTIES
5. Plaintiff IRVEN WADE brings this action as an individual residing in
Sacramento, California. Plaintiff is a profoundly deaf individual who has limited English
proficiency and who primarily communicates in American Sign Language. Plaintiff is
substantially limited in the major life activities of hearing and speaking and is an individual
‘ with a disability within the meaning of federal and state civil rights laws.
‘ 6. Defendant UNIVERSITY MEDICAL CENTER OF SOUTHERN NEVADA

(“Defendant” or “UMC”), is a county-owned hospital with a corporate address at 1800 West

 

Charleston Blvd., Las Vegas, NV 89102. Upon information and belief, Defendant University
Medical Center is a recipient of federal financial assistance, including Medicare and/or
Medicaid reimbursements

7. Defendant CLARK COUNTY BOARD OF COUNTY COMMISSIONERS
(hereinafter “Clark County Commission”) is the governmental organization that runs
the unincorporated areas of Clark County, Nevada located in downtown Las Vegas. The Clark
County Commission owns and operates University Medical Center of Southern Nevada. Upon
information and belief, the Clark County Commission is a recipient of federal financial

assistance, including Medicare and/or Medicaid reimbursements

 

LAW oi=i=ice oF
HAYES & WELSH
199 NoRTi-i AnRoYo GRANDE eLvia.. sui'rE 200

HENDERSON. NEVADA 89074
(702) 434-3444 FAX (702) 434-3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 4 of 13

JURISDICTION & VENUE

8. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §§ 1331 and 1343 for Plaintiff’ s claims arising under the laws of the United States, and
supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for Plaintiff’s claims arising under state
and local laws.

9. Venue is proper in this district pursuant to 28 U.S.C. § l39l(b) because the
Defendants are residents of this District, and/or Defendants have sufficient contacts With this
District to subject them to personal jurisdiction at the time this action is commenced, and/or a
substantial part of the events that give rise to the claims occurred in this District.

STATEMENT OF FACTS

10. Mr. Wade is a profoundly deaf individual who communicates primarily through
American Sign Language.

ll. Plaintiff has limited proficiency in English, cannot effectively communicate by
reading lips, and requires auxiliary aids and services to communicate effectively in a medical
setting.

12. Mr. Wade was involved in a motorcycle accident on March 15, 2015, and was
admitted to Defendants’ hospital from March 15, 2015 to March 18, 2015.

13. Plaintiff Was initially admitted to Defendants’ hospital through the emergency
room/trauma department for his inj uries.

14. Upon admission, Plaintiff’s friend Brandy who knows some sign language,
informed front desk staff that Plaintiff is deaf and requires an interpreter.

15. Front desk staff responded that an interpreter would be provided that night.
Brandy left the hospital shortly thereafter, leaving Plaintiff alone in Defendants’ facilities.

16. However, no interpreter ever arrived. In fact, Mr. Wade remained at Defendants’

 

 

LAW oFFicE oF
HAYES & WELSH
199 NoRTH ARRoYo GF¢ANDE ai_va., sums 200
HENoERsoN. NEVADA 39074
(702) 434-3444 FAx (102) 434~3139

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 5 of 13

facilities for four days. At no point during his stay from March 15, 2015 through March 18,
2015 was an interpreter or any other auxiliary aid or service provided.

17. Plaintiff sustained serious injuries in the car accident. In particular, both of
Plaintiff’s wrists were severely broken. Through written notes, Defendants’ staff informed
Plaintiff that he required surgery on both of his wrists

18. However, due to his lack of English proficiency, the injuries to his wrists, the
|| extreme pain that Plaintiff was in, and the medication that he was given, Plaintiff was unable to
communicate with hospital staff through Wn'tten notes

19. Nonetheless, hospital staff insisted that Plaintiff communicate through written
notes and failed to provide any other means of communication to him. Medical staff would

hold pieces of paper out on which they indicated that they wanted for Plaintiff to write

 

messages However, his arms, which had been severely injured in the accident, were simply
non-functional.

20. Additionally, Plaintiff was heavily medicated on Morphine in addition to a
number of other medications As a result, he was completely unable to communicate through

written English, a language in which he lacks proficiency in even the most ideal conditions

 

21. As a result, Plaintiff was unable to communicate with medical staff about his

 

 

pain levels, his discomfort, his hunger, his body temperature, etc.

22. In spite of the severe pain that Plaintiff was experiencing, the date of his surgery
was repeatedly pushed back by hospital staff without any explanation to Plaintiff.

23. As a result, Plaintiff was forced to endure days of excruciating pain with no
ability to understand or communicate with staff about his medical condition. The stress and
l sheer torture of this situation left Plaintiff in an extreme state of stress and unable to sleep

peacefully for days at a time.

 

 

LAW oi=FieE 01=
HAYES & WELSH
199 NoRTi-i ARRoYo GRANIJE ai.va., surrE 200
HENDERsoN, NEVADA egan
1702) 434-3444 FAx (7021434-3739

10
ll
|2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

|Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 6 of 13

 

24. During this time, Plaintiff repeatedly requested, and was repeatedly denied, sign
language interpreters

25. Eventually, Plaintiff’s sister (Kaddie Ruiz) learned of his hospitalization and

 

drove from California to Las Vegas and stayed in a hotel to aid in his care.
26. When she arrived, Plaintiff’s sister was shocked by the state of her brother who
was sweating, red, highly unwell, and in desperate need of surgery.
l 27. Plaintiff’s sister immediately informed hospital staff that her brother was in
desperate need of an ASL interpreter. None was provided.
28. Defendants’ staff tasked Plaintiff s sister with serving as his interpreter even
though she is not an interpreter and did not wish to function as such.
l 29. In spite of his sister’s presence, Defendants’ staff continued to delay his surgery.
30. As a result, Plaintiff"s sister decided that Plaintiff should discharge himself from
the hospital and seek medical care elsewhere.

‘ 31. When Defendants’ staff learned that Plaintiff plarmed to discharge himself, they

 

stated that he could receive surgery the next day. They nonetheless refused to provide
interpreters before and after the surgery.
h 32. As a result, Plaintiff discharged himself against medical advice. Again, no
interpreter services were provided at discharge.

33. Plaintiff’s sister took Plaintiff to Sacramento, California where he immediately

j received surgery and was provided with the services of several interpreters

 

34. Upon information and belief, Plaintiffs deafness, and its resulting limitation on

Plaintiff’s ability to communicate, were both obvious to Defendants’ staff members,

 

physicians and surgeons at all times Defendants’ staff noted Mr. Wade’s deafness iri his chart.

35. In most instances, effective communication could not have taken place between

 

 

LAW oi=FicE oF
HAYES 81 WELSH
199 NoRTH ARRovo oman BLve.. suiTE 200

HENDERSON. NEVADA 89074
(702) 434-3444 FAX (702) 434-3739

10
11
12
13
14
15
16
17
18
19
20

21

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 7 of 13

Plaintiff and Defendants’ staff without the aid of a qualified ASL interpreter.

36. lndeed, as a result of Defendants’ failure to provide effective auxiliary aids and
services, Plaintiff did not understand the procedure he needed to receive; the reasons why that
procedure was being delayed; the purposes of the treatments being provided; the common risks
and/or benefits of those treatments; the common risks, side effects, and benefits of medications
given; the specific dosage instructions for medications given; the existence of any alternative
treatments; the approximate length of care; the potential side effects of stopping treatrnent; the
details of any af`tercare or discharge instructions; etc.

37. Defendants’ discrimination against Plaintiff, and Plaintiff’s resulting lack of
understanding of his medical care, caused Plaintiff to suffer humiliation, anger, frustration,
stress, anxiety, and emotional distress

38. Furthermore, Plaintiff still suffers from extreme pain resulting from his injuries
and the deficient care that he received at Defendants’ facilities To this day, Plaintiff commonly
wakes up in the middle of the night in unbearable pain.

39. Defendants and Defendants’ staff knew that Plaintiff is deaf and were aware that
Plaintiff made repeated requests for interpreters

40. Defendants also knew or should have known of their obligation as a health care
provider under the ACA to develop policies to promote compliance with the ACA and to
provide reasonable accommodations including but not limited to the provision of ASL
interpreters to ensure effective communication with deaf persons

41. Defendants and their staff knew or should have known that their actions and/or
inactions created an unreasonable risk of causing Plaintiff greater levels of fear, anxiety,
indignity, humiliation, and/or emotional distress than a hearing person would be expected to

experience.

 

LAW oi=FicE oi=
HAYES & WELSH
199 NoRTH ARRovo GRANDE BLvB., suits 200
HENDERSON. NEvAoA 89074
(702)4:14-3444 FAX (702) 434-3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cV-01927-RFB-GWF Documentl Filed 10/05/18 Page 8 of 13

42. Nonetheless, Defendants prevented Plaintiff from benefitting from its services
by failing to provide the ASL interpreters necessary for his participation and care.

43. In doing so, Defendants intentionally discriminated against Plaintiff and acted
with deliberate indifference to his federally protected rights

44. Defendants’ wrongful and intentional discrimination against Plaintiff on the
basis of his disability is reflected by Defendants’ failure to train employees and promulgate
policies of non-discrimination against deaf individuals

45. As a result of Defendants’ failure to ensure effective communication with
Plaintiff, Plaintiff received services that were objectively substandard and that were inferior to
those provided to patients who are hearing.

46. Plaintiff is entitled to equal access to services offered by Defendants as are
enjoyed by non-disabled persons

47. Plaintiff regularly visits Las Vegas and still wishes to access Defendants’
services and receive care in Defendants’ facilities, but is being prevented from doing so by
Defendants’ discrimination against him on the basis of his disability.

48. As a result of his experience in Defendants’ facilities, Plaintiff filed a complaint
with the Nevada Equal Rights Commission. The complaint was closed in August of 2018.

CLAIM I: VIOLATIONS OF THE PATIENT PROTECTION AND AFFORDABLE
CARE ACT

49. Plaintiff repeats and re-alleges all preceding paragraphs in support of this claim.

50. At all times relevant to this action, Section 1557 of the Patient Protection and
Affordable Care Act has been in full force and effect and has applied to the Defendants’
conduct.

51. At all times relevant to this action, Plaintiff has had substantial limitations to the

 

 

LAw oFFicE oF
HAYES 8c WELSH

199 NORTH ARROYO GRANDE BLVB.. SU|TE 200

HENDERSON. NEVADA 89074
(702) 434-3444 FAX (702) 434-3739

G\

`_1

10
ii
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 9 of 13

major life activities of hearing and speaking and has been an individual with a disability within
the meaning of Section 1557 of the Patient Protection and Aff`ordable Care Act, 42 U.S.C. §
18116.

52. At all times relevant to this action, Plaintiff's primary language for
communication has been American Sign Language (and not English), and Plaintiff has had
limited ability to read, write, speak, or understand English. Plaintiff has therefore been an
individual with limited English proficiency within the meaning of Section 1557 of the Patient
Protection and Affordable Care Act, 45 C.F.R. § 92.4.

53. At all times relevant to this action, Defendants received federal financial
assistance, including Medicare and/or Medicaid reimbursements, and have been principally
engaged in the business of providing health care. Therefore, Defendants are a health program or
activity receiving federal financial assistance pursuant to 42 U.S.C. § 18116(a).

54. Pursuant to Section 1557 of the Patient Protection and Affordable Care Act, “an
individual shall not, on the ground prohibited under . . . section 504 of the Rehabilitation Act of
1973 (29 U.S.C. § 794), be excluded from participation in, be denied the benefits of, or be
subjected to discrimination under, any health program or activity, any part of which is receiving
Federal financial assistance.” 42 U.S.C. § 18116.

55. Federal regulations implementing Section 1557 of the Patient Protection and
Affordable Care Act provide that “[a] covered entity shall take reasonable steps to provide
meaningful access to each individual with limited English proficiency eligible to be served or
likely to be encountered in its health programs and activities.” 45 C.F.R. § 92.201.

56. Federal regulations implementing Section 1557 of the Patient Protection and
Affordable Care Act provide that “(1) A covered entity shall offer a qualified interpreter to an

individual with limited English proficiency When oral interpretation is a reasonable step to

 

LAW oFFieE oi=
HAYES & WELSH
199 NoR'rH ARRovo GRANoE aLva.. surrE 200

HENDERSON. NEVADA 89074
(702) 434-3444 FAX (702) 434»3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ase 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 10 of 13

provide meaningful access for that individual with limited English proficiency; and (2) A
covered entity shall use a qualified translator when translating written content in paper or
electronic form.” 45 C.F.K § 92.201(d).

57. F ederal regulations implementing Section 1557 of the Patient Protection and

Affordable Care Act provide that “[a] covered entity that provides a qualified interpreter for an

 

| individual with limited English proficiency through video remote interpreting services in the
j covered entity's health programs and activities shall provide: (l) Real-time, full-motion video
and audio over a dedicated high-speed, wide-bandwidth video connection or wireless
connection that delivers high~quality video images that do not produce lags choppy, blurry, or
grainy images or irregular pauses in communication; (2) A sharply delineated image that is
| large enough to display the interpreter's face and the participating individual's face regardless of
the individual's body position; (3) A clear, audible transmission of voices; and (4) Adequate
training to users of the technology and other involved individuals so that they may quickly and

efficiently set up and operate the video remote interpreting.” 45 C.F.R. § 92.201(1).

 

 

58. Federal regulations implementing Section 1557 of the Patient Protection and
Affordable Care Act provide that “[a] covered entity shall take appropriate steps to ensure that

communications with individuals with disabilities are as effective as communications with

 

others in health programs and activities.” 45 C.F.R.§ 92.202(a).

 

59. Federal regulations implementing Section 1557 of the Patient Protection and
Affordable Care Act provide that “(1) A [covered] entity shall furnish appropriate auxiliary
h aids and services where necessary to afford individuals With disabilities including applicants
participants companions and members of the public, an equal opportunity to participate in,

and enjoy the benefits of, a service, program, or activity of a [covered] entity. . . . ln

 

determining what types of auxiliary aids and services are necessary, a public entity shall give

10

 

 

LAW oFFicE 01=
HA¥ES & WELSH
199 NORTH ARROYO GRANDE BLVB.. SU|TE 200
HENDERSON. NEVADA 89074
(702) 434-3444 FAX (702) 434-3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 11 of 13

primary consideration to the requests of individuals with disabilities ln order to be effective,
auxiliary aids and services must be provided in accessible formats in a timely manner, and in
such a way as to protect the privacy and independence of the individual with a disability.” 45
C.F.R.§ 92.202(a); 28 C.F.R. § 35.160(b).

60. As set forth above, Defendants discriminated against Plaintiff, on the basis of
disability, in violation of the Patient Protection and Affordable Care Act and its implementing
regulations

61. The Patient Protection and Affordable Care Act, by incorporating the
enforcement mechanism of the Rehabilitation Act, extends a cause of action to “any person
" aggrieved” by discrimination in violation thereof. 42 U.S.C. § 18116(a).

62. Defendants have failed to implement policies procedures and training of staff
necessary to ensure compliance with the Patient Protection and Affordable Care Act.

63. Plaintiff is therefore entitled to injunctive relief; attorneys’ fees costs and
disbursements and compensatory damages for the injuries and loss they sustained as a result of
Defendants’ discriminatory conduct and deliberate indifference as hereinbefore alleged,
pursuant to 42 U.S.C. § 18116(a).

LA_YE__RFORM
11WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief;
a. Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants’ policies procedures and practices have subjected Plaintiff

to unlawful discrimination in violation Section 1557 of the Patient Protection and Affordable
Care Act.
b. Issue an injunction forbidding Defendants from implementing or enforcing any

policy, procedure, or practice that denies deaf or hard of hearing individuals or their

ll

 

 

LAW oFFicE 01=
HAYES 81 WELSH
199 NoRTH ARRoYo cruon BLvB.. sums 200
Hr-:Nc>ERsoN. NEvAoA 89074
(702) 434-3444 FAX (702) 434-3139

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

i.

ii.

iii.

iv.

Case 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 12 of 13

companions meaningful access to and full and equal enjoyment of Defendants’ facilities

services or programs

c. Issue an injunction ordering Defendants:

to develop, implement, promulgate, and comply with a policy requiring
that when a deaf or hard of hearing individual requests an in-person
interpreter for effective communication, one will be provided as soon as

practicable in all services offered by Defendants

to develop, implement, promulgate, and comply with a policy to ensure
that Defendants will notify individuals who are deaf or hard of hearing of
their right to effective communication This notification will include posting
explicit and clearly marked and worded notices that Defendants Will provide
sign language interpreters videophones, and other communication services to

ensure effective communication with deaf or hard of hearing persons;

to develop, implement, promulgate, and comply with a policy to ensure
that deaf or hard of hearing individuals are able to communicate through the

most appropriate method under the circumstances

to create and maintain a list of sign language interpreters and ensure

availability of such interpreters at any time of day or night;

to train all employees staff, and other agents on a regular basis about the

rights of individuals Who are deaf or hard of hearing under the ACA.

d. Award to Plaintiff:

Compensatory damages pursuant to the ACA;
12

 

LAW OFFICE CF
HAYES & WELSH
199 NORTH ARROVO GRANDE BLVB.. SU|TE 200
HENDERSON. NEVADA 89074
(702) 434~3444 FAX (702) 434-3739

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

[;ase 2:18-cV-01927-RFB-GWF Document 1 Filed 10/05/18 Page 13 of 13

 

ii. Reasonable costs and attorneys’ fees pursuant to the ACA;
iii. Interest on all amounts at the highest rates and from the earliest dates
allowed by law;
iv. Any and all other relief that this Court finds necessary and appropriate
n DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury for all of the issues a jury properly may decide, and for
all of the requested relief that a jury may award.
Dated: October 5, 2018

Respectfully submitted,

By:

%2,49/4<,...__

Andrew Rozynski, Esq.

Pro Hac Vice to Be Submitted
NY# 5054465
arozynski@eandblaw.com
EISENBERG & BAUM, LLP

24 Union Square East, Fourth Floor
New York, NY 10003
212-353-8700 (tel.)

212-353-1708 (fax)

Attorneysfor Plainti)j"

 

LAW OFFICE OF HAYES & WELSH

/S/Martin L. Welsh
MARTIN L. WELSH, ESQ.
Nevada Bar No. 8720
199 N. Arroyo Grande Blvd., Ste. 200
Henderson, Nevada 89074
Attorneys for Plaintiff

 

13

 

 

